 U. S. STEEL CORP.United States Steel Corporation,Central Furnace andUnited Protection Workers of America,#50059, In-dependent,Petitioner.Case 8-RC-7901February 1, 1971DECISION ON REVIEWBY CHAIRMAN MILLERAND MEMBERSFANNING ANDBROWNOn August 18, 1970, the Regional Director for Re-gion 8 issued a Decision and Direction of Election inthe above-entitled proceeding in which he found ap-propriate a unit of all plant guards employed at theEmployer's Central Furnace in Cleveland, Ohio. Healso devised a formula for determining the eligibilityof certain plant guards who serve for varying periodsof time as temporary relief foremen in the productionoperation.Thereafter, in accordance with Section102.67 of the National Labor Relations Rules andRegulations, the Employer filed a timely request forreview of the Regional Director's Decision, with re-spect to the eligibility formula, contending that it arbi-trarily restricts the voting right of certain plant guardswho are permanently attached to the guard force andthat all temporary relief foremen secured from theguard force be ruled eligible to vote.On September 16, 1970, the National Labor Rela-tions Board by telegraphic Order granted the requestfor review and stayed the election pending decision onreview. The Employer thereafter filed a timely briefon review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the entire record in thiscase with respect to the issues under review and makesthe following findings:The Employer is engaged in the manufacture ofsteel and related products. At its Central Furnacelocation involved herein, it is engaged in the manufac-ture of merchant pig iron. There are two blast fur=naces at this facility. Depending upon productionrequirements and the life cycle of a given furnace,'these two furnaces are operated simultaneously or oneat a time. When only one furnace is in operation, thenonsupervisory force numbers approximately 300.When both furnaces are in operation at the same time,that force is increased by approximately 100 employ-ees and the regular supervisory force is also enlarged.The Employer secures this additional supervisory per-'A blast furnace cannot be operated indefinitely as periodically it must bemechanically rehabilitated and relined.309sonnel from the production and maintenance unit, theclerical-technical unit, or from the nonsupervisoryplant guard force in which an election is now beingdirected.While serving in this supervisory capacity,these guard employees are classified as temporary re-lief foremen, but retain their guard seniority and otherbenefits.When no longer needed, they return to theirrank-and-file duties.During the past 6 years, both blast furnaces haveoperated simultaneously for substantial periods. Atthe present time both are being operated, although itis anticipated that by April or no later than July 1971,one of the furnaces will have to be shut down forrehabilitation. Six plant guards have been continuous-ly working as temporary relief foremen since Septem-ber 1969 and another has been so working for anundisclosed period. They will continue in that capaci-ty until the 1971 shutdown, when they will return totheir regular plant guard duties.The Union urged that the seven guards who areserving as temporary relief foremen be excluded fromthe unit as supervisors, while the Employer contendedthat they be included, at least with respect to theirnonsupervisory guard duties, and be found eligible tovote in the election.Although the Regional Director found that theguards were statutory supervisors while serving astemporary relief foremen, he further found that theywere primarily attached to the nonsupervisory guardforce and shared a substantial community of interestwith their fellow nonsupervisory guards. He thereforeconcluded that the guards who are serving as tempo-rary relief foremen should be granted the right torepresentation for the periods they are employed innonsupervisory guard positions? However, he qual-ified their right to vote in the election by the require-ment that during the preceding 24 months they musthave spent at least 50 percent of their time performingnonsupervisory guard duties.Although the Board has on occasions devised spe-cial formulas for determining eligibility, we do notbelieve this is an appropriate case for the use of anysuch formula. On this record we regard the involvedguards to have been temporarily detailed out of thenonsupervisory guard unit with a virtual certainty ofreturning. Their status, with the possible exception ofCharles Druschel who serves as temporary relief fore-man in the guard unit,' is analogous to that of employ-ees in temporary layoff status at the time of anelection and as such are eligible to vote in accordancewith our normal eligibility rule.Accordingly, the case is hereby remanded to theRegional Director for the conduct of an election pur-2No request forreviewwas filed as to the above findings3Any issueas to hiseligibilitymay be resolved through the challengeprocedure188 NLRB No. 39 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuant to his Decision and Direction of Election, asmodified herein. Further, the eligibility date for par-ticipation in said election shall be the payroll periodimmediately preceding the date of this decision .44 In order to assure that all eligible votersmay have the opportunity to beinformed of the issues in the exerciseof their statutoryright to vote,all partiesto the election should have access to a list of voters and their addresses whichmay be used to communicate with them.ExcelsiorUnderwear Inc.,156NLRB 1236,N.LR.B. v. Wyman-Gordon Co.,394 U.S. 759. Accordingly, itis hereby directed that an election elegibihty list, containing the names andaddresses of all the eligible voters,must befiled by theEmployer with theRegional Director for Region 8 within7 daysof the date of this Decision onReview.The Regional Director shall make the list available to all parties tothe election.No extension of time to filethislist shall be granted by theRegional Director exceptin extraordinarycircumstances.Failure to complywiththis requirement shall be grounds for setting aside the election wheneverproper objectionsare filed.